DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on January 12, 2021 are entered into the file. Currently, claims 1, 4, 5, 7, 8, 10, and 12 are amended and claims 13-20 are withdrawn; resulting in claims 1-12 pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, there is insufficient antecedent basis for the limitation reciting “the elongated shapes” in line 6 of claim 1.
Further regarding claim 1, the limitation reciting “each grain having an elongated shape with an aspect ratio of at least 2:1, the elongated shapes including two or more shapes including ovals, ellipticals, rectangles, flakes, or combinations thereof” is indefinite because it is not clear whether the limitation “each grain having an elongated shape” refers to all grains within the composite permanent magnet (i.e., both hard phase and soft phase grains), or only to hard phase grains, or only to soft phase grains. Based on a reading of the instant specification (see paragraph [0009]), this limitation is interpreted as referring to all soft phase grains.
Furthermore, the limitation “the elongated shapes including two or more shapes including ovals, ellipticals, rectangles, flakes, or combinations thereof” is indefinite because it is not clear whether the listed shapes (ovals, ellipticals, rectangles, flakes, or combinations thereof) are shape(s) that may be optionally included or are necessarily included as the elongated shapes. That is, the limitation reciting “two or more shapes including ovals…or combinations thereof” appears to be exemplary language based on the word “including.”
In order to overcome these indefiniteness rejections, the Applicant could consider amending the claims language to clarify that ‘each grain’ refers only to soft phase grains and that the elongated shape is necessarily selected from the listed shapes. For example, the limitation:
“each grain having an elongated shape with an aspect ratio of at least 2:1, the elongated shapes including two or more shapes including ovals, ellipticals, rectangles, flakes, or combinations thereof”
could be amended to:
“each soft phase grain having an elongated shape selected from ovals, ellipticals, rectangles, flakes, or combinations thereof, with an aspect ratio of 2:1, wherein the soft phase grains have a mixture of two or more shapes”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US 6,078,237) in view of Jin (US 2014/0132376) and Arnold et al. (US 2017/0330657).
Regarding claims 1, 5, and 6, Nomura et al. teaches a rare earth-based permanent magnet material (composite permanent magnet) comprising a matrix of magnetically hard phase grains in the form of crystalline particles having a particle diameter of at least 1 µm (Abstract; col 3, Ln 17-27), and further comprising magnetically soft phase grains embedded within the matrix (fine crystals of iron precipitated within the NdFeB particles; Abstract; col 3, Ln 17-27), each grain having an having a dimension not exceeding 200 nm; col 3, Ln 25-28) and having an elongated shape (in a rod-shaped form or in the form of a platelet; col 3, Ln 17-28).
Nomura et al. teaches the hard phase grains having a particle diameter of at least 1 µm and the soft phase grains having a dimension not exceeding 200 nm, which overlap the ranges of claims 1 and 5. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I). Furthermore, Nomura et al. refers to two other hard/soft nanocomposite permanent magnets to demonstrate the effect of crystallite particle diameter on magnetic properties of the composite material, explaining that soft phase grain sizes on the order of tens of nanometers result in an isotropic material having inferior magnetic properties, and that soft phase grain sizes on the order of several micrometers result in poor magnetic coupling as shown by a non-ideal demagnetization curve (col 2, Ln 18-67). 
Although Nomura et al. teaches the magnetically soft phase grains being in a rod-shaped form or in the form of a platelet (elongated shape) in order to enable magnetic coupling between the magnetically hard and soft phases (col 3, Ln 60-67; col 4 Ln 1-2), the reference does not expressly teach an aspect ratio of the soft phase grains. However, in the analogous art of exchange-coupled nanocomposite magnets, Jin teaches a magnetic material comprising a soft magnetic material and a hard magnetic material, wherein the interface area for exchange coupling between the hard and soft magnetic phases is increased by compression of the magnetic material ([0043]-[0044], [0048], [0108]). Jin further teaches the aspect ratio of elongated grains being at 
It would have been obvious for one of ordinary skill in the art to modify the permanent magnetic material of Nomura et al. by specifying an aspect ratio greater than 3:1 as taught by Jin in order to enable a composite permanent magnet having magnetic anisotropy and high saturation magnetization. Furthermore, Jin teaches an aspect ratio of at least 3:1, which overlaps the ranges of claims 1 and 6. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
As above, although Nomura et al. teaches the magnetically soft phase grains being in a rod-shaped form or in the form of a platelet in order to enable magnetic coupling between the magnetically hard and soft phases (col 3, Ln 60-67; col 4 Ln 1-2), the reference does not expressly teach the elongated shapes including two or more shapes. However, in the analogous art of nanocomposite magnets, Arnold et al. teaches a composite permanent magnet (130; nanocomposite magnetic material) comprising a matrix of magnetically hard phase grains (125; matrix phase, [0047]) and magnetically soft phase grains embedded within the matrix (105; inclusion phase, [0043], Figs. 1C, 2C-2D). Arnold et al. further teaches the soft grains having a variety of different shapes, including nanoflakes, nanodiscs, and nanorods, and further teaches that a heterogeneous mixture of shapes and sizes can be used to increase the fill fraction or packing density of the soft grains in order to enhance exchange coupling effects ([0062], [0065]-[0068], claim 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the permanent magnet material of Nomura et al. by using a variety of different elongated shapes for the soft phase grains as taught by Arnold et al. in order to increase the packing density of the soft phase grains within the permanent magnet, thus enhancing the effects of the inter-phase exchange coupling interaction taught by Nomura et al.
Regarding claim 2, Nomura et al. in view of Jin and Arnold et al. teaches all of the limitations of claim 1 above, and Nomura et al. further teaches wherein both the magnetically hard and soft phases have a crystallographic texture (crystalline particles of Nd2Fe14B and fine crystals of iron; Abstract; col 5, Ln 10-25).
Regarding claim 3, Nomura et al. in view of Jin and Arnold et al. teaches all of the limitations of claim 1 above, and Nomura et al. further teaches wherein the magnetically hard phase grains are NdFeB (Abstract; col 3, Ln 60-col 4, Ln 15).
Regarding claim 4, Nomura et al. in view of Jin and Arnold et al. teaches all of the limitations of claim 1 above, and Nomura et al. further teaches wherein the magnetically soft phase grains are Fe or FeCo (Abstract; col 3, Ln 60-col 4, Ln 15).
Regarding claim 7, Nomura et al. in view of Jin and Arnold et al. teaches all of the limitations of claim 1 above. As noted above, Arnold et al. teaches the soft phase grains including a mixture of different shapes, including ovals (nanorods; [0062], Figs. 2C-2D, claim 12), and further teaches that a heterogeneous mixture of shapes and sizes can be used to increase the fill fraction or packing density of the soft grains in order to enhance exchange coupling effects ([0065]-[0069], Figs. 4D-4E). Although Arnold et al. teaches mixing particles of different shapes in order to fill voids between 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the permanent magnet material of Nomura et al. in view of Jin and Arnold et al. by including rectangular soft phase grains in order to increase the packing density of the soft phase grains as compared to soft phase grains having only oval shapes, thus tailoring the magnetic properties of the permanent magnet by enhancing the inter-phase exchange coupling interactions, as taught by Arnold et al.
Regarding claim 8, Nomura et al. teaches a rare earth-based permanent magnet material (composite permanent magnet) comprising a matrix of magnetically hard phase grains in the form of crystalline particles having a particle diameter of at least 1 µm (Abstract; col 3, Ln 17-27), and further comprising magnetically soft phase grains embedded within the matrix (fine crystals of iron precipitated within the NdFeB particles; Abstract; col 3, Ln 17-27), each grain having an average grain width and average grain height of 200 nm or less (having a dimension not exceeding 200 nm; col 3, Ln 25-28).
Nomura et al. teaches the hard phase grains having a particle diameter of at least 1 µm and the soft phase grains having a dimension not exceeding 200 nm, which overlap the ranges of claim 8. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I). Furthermore, Nomura et al. refers to two other hard/soft nanocomposite permanent magnets to demonstrate the effect of crystallite particle diameter on 
Although Nomura et al. teaches the magnetically soft phase grains being in a rod-shaped form or in the form of a platelet (elongated shape) in order to enable magnetic coupling between the magnetically hard and soft phases (col 3, Ln 60-67; col 4 Ln 1-2), the reference does not expressly teach an aspect ratio of the soft phase grains. However, in the analogous art of exchange-coupled nanocomposite magnets, Jin teaches a magnetic material comprising a soft magnetic material and a hard magnetic material, wherein the interface area for exchange coupling between the hard and soft magnetic phases is increased by compression of the magnetic material ([0043]-[0044], [0048], [0108]). Jin further teaches the aspect ratio of elongated grains being at least 3:1 in order to provide an anisotropic grain structure to the exchange-coupled magnet, thus resulting in a permanent magnet having enhanced saturation magnetization ([0044], [0108]).
It would have been obvious for one of ordinary skill in the art to modify the permanent magnetic material of Nomura et al. by specifying an aspect ratio greater than 3:1 as taught by Jin in order to enable a composite permanent magnet having magnetic anisotropy and high saturation magnetization. Furthermore, Jin teaches an aspect ratio of at least 3:1, which overlaps the range of claim 1. In the case where the claimed prima facie case of obviousness exists. See MPEP 2144.05(I).
As above, although Nomura et al. teaches the magnetically soft phase grains being in a rod-shaped form or in the form of a platelet in order to enable magnetic coupling between the magnetically hard and soft phases (col 3, Ln 60-67; col 4 Ln 1-2), the reference does not expressly teach the elongated shapes including two or more shapes. However, in the analogous art of nanocomposite magnets, Arnold et al. teaches a composite permanent magnet (130; nanocomposite magnetic material) comprising a matrix of magnetically hard phase grains (125; matrix phase, [0047]) and magnetically soft phase grains embedded within the matrix (105; inclusion phase, [0043], Figs. 1C, 2C-2D). Arnold et al. further teaches the soft grains having a variety of different shapes, including nanoflakes, nanodiscs, and nanorods, and further teaches that a heterogeneous mixture of shapes and sizes can be used to increase the fill fraction or packing density of the soft grains in order to enhance exchange coupling effects ([0062], [0065]-[0068], claim 12).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the permanent magnet material of Nomura et al. by using a mixture of two or more shapes for the soft phase grains as taught by Arnold et al. in order to increase the packing density of the soft phase grains within the permanent magnet, thus enhancing the effects of the inter-phase exchange coupling interaction taught by Nomura et al.
Regarding claim 9, Nomura et al. in view of Jin and Arnold et al. teaches all of the limitations of claim 1 above, and Nomura et al. further teaches wherein the magnetically hard phase grains are NdFeB (Abstract; col 3, Ln 60-col 4, Ln 15).
Regarding claim 10, Nomura et al. in view of Jin and Arnold et al. teaches all of the limitations of claim 1 above, and Nomura et al. further teaches wherein the magnetically soft phase grains are Fe or FeCo (Abstract; col 3, Ln 60-col 4, Ln 15).
Regarding claim 11, Nomura et al. in view of Jin and Arnold et al. teaches all of the limitations of claim 8 above, and Nomura et al. further teaches wherein both the magnetically hard and soft phases have a crystallographic texture (crystalline particles of Nd2Fe14B and fine crystals of iron; Abstract; col 5, Ln 10-25).
Regarding claim 12, Nomura et al. in view of Jin and Arnold et al. teaches all of the limitations of claim 8 above. As noted above, Arnold et al. teaches the soft phase grains including a mixture of different shapes, including ovals (nanorods; [0062], Figs. 2C-2D, claim 12), and further teaches that a heterogeneous mixture of shapes and sizes can be used to increase the fill fraction or packing density of the soft grains in order to enhance exchange coupling effects ([0065]-[0069], Figs. 4D-4E). Although Arnold et al. teaches mixing particles of different shapes in order to fill voids between the grains, the reference does not expressly teach the soft phase grains having a rectangular shape.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the permanent magnet material of Nomura et al. in view of Jin and Arnold et al. by including rectangular soft phase grains in order to increase the packing density of the soft phase grains as compared to soft phase .

Response to Arguments
Response-Specification
The previous objections to the specification are overcome by the amendments to the specification provided in the response filed January 12, 2021.

Response-Drawings
The previous objections to the drawings are overcome by the replacement drawing sheets provided by the Applicant on January 12, 2021.

Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 5 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor is overcome by the Applicant’s amendments in the response filed January 12, 2021.
However, a new rejection of claim 1 under 35 U.S.C. 112(b) is made above in light of the amendments made to the claims in the Applicant’s response.


Response-Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to the rejections of claims 1-12 over Liu filed January 12, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Furthermore, the references applied above address the same problem presented by the Applicant in the instant invention, which is to improve coupling between hard and soft domains by controlling the shape and size of elongated grains.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Liu (2010/0054981) teaches a bulk nanocomposite magnet (10; composite permanent magnet) comprising at least one hard magnetic phase material (12) and at least one soft magnetic phase material (14), wherein the hard magnetic phase material comprises SmCo5 or NdFeB and the soft magnetic phase material comprises Fe, Co, FeCo, Ni, or combinations thereof ([0042]-[0044]). Liu further teaches the soft phase material comprising nanoparticles, wherein the microstructure or morphology of the nanoparticles may be aspherical, elongated nanorods, or plate-like structures [0047].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785